Title: To John Adams from John Quincy Adams, 29 May 1816
From: Adams, John Quincy
To: Adams, John


				N. 50.
					My Dear Sir.
					Ealing 29. May 1816.
				
				It was only three days since, that Mr Prescott called out here, and left your kind favour, of 2. and 11. September last, enclosing one, from Mr Richard Sears of Chatham, concerning the subject of the fisheries—I happened at the time when Mr Prescott came, to be in London, and have not yet had the pleasure of seeing him.The question relating to the fisheries has been largely discussed between me, and the British Government; but hitherto without any other result than a proposal from them to negotiate on amicable arrangements of the matter at issue between the two Countries, and an acceptance of that proposal on the part of the United States—Authority, and Instructions were sent to me, to negotiate a Convention to this effect, but it arrived too late to be acted upon—A Power to negotiate on the same point had already been sent to Mr Bagot, and the business will be done, at Washington—How the pretensions of the parties can be reconciled I cannot anticipate. I have done the utmost in my power to  maintain our rights; and hope they will be more effectually maintained, in abler hands.Whatever may be the natural and necessary propensities of mankind to War, my special duty at present is to preach Peace, and from the bottom of my Soul I do preach it; as well to those to whom, as to those from whom I am sent. I am deeply convinced that Peace is the state best adapted to the interest, and the happiness of both Nations—All things considered, my countrymen appear to me inclined to be rather more proud than they have reason of the War, from which they have so recently emerged—They look too intently to their triumphs, and turn their eyes too lightly away from their disasters—It was a War from which if the account of disgrace and of glory were fairly balanced, we should have something, but not much to boast of. May we do better next time! and that we may do better, let us not be hasty to enter again upon the contest.—At the same time it is not “ignoble ease, and peaceful Sloth”, that I would counsel—An efficient revenue, and a growing Navy—these are the pillars of my Peace.We are all well—I have but one excuse for writing short Letters; but that is now always the same—I hope to write to my Mother, next week—Meantime I am as ever, affectionately hers and your’s
				
					A.
				
				
			